DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brett Smith on 6/29/2022.
The application has been amended as follows: 
Claim 41, line 12 has been amended as follows (bolded for emphasis): 	one of [[a]] the first, use position and [[a]] the second, retracted position, wherein the lock includes an
Allowable Subject Matter
Claims 21, 28-35, 41-42, and 45-48 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 21, the closest prior art of record is US Patent 5,312,359 A to Wallace. In particular, Wallace discloses a catheter inserter provided with a housing, a needle assembly, a catheter assembly, and an actuator assembly. However, Wallace fails to teach, disclose or render obvious "wherein the lock includes a locking ring on an outside of the housing, wherein the housing includes threads at a first housing position and at a second housing position axially spaced on the housing from the first housing position, and wherein the locking ring threadingly engages the threads at either the first, use position or the second, retracted position to position the needle of the needle assembly at either the first, use position or the second, retracted position" in addition to other limitations.
Regarding claim 41, the closest prior art of record is US Patent 5,312,359 A to Wallace. In particular, Wallace discloses a catheter inserter provided with a housing, a needle assembly, a catheter assembly, an actuator assembly. However, Wallace fails to teach, disclose or render obvious "the lock includes an annular locking ring that extends about an entire outer circumference of the housing and is slidable relative to the housing" in addition to other limitations.
Regarding claim 46, the closest prior art of record is US Publication 2011/0282285 A1 to Blanchard. In particular, Blanchard discloses a catheter inserter provided with a housing, a needle assembly, a catheter assembly, and an actuator assembly. However, Blanchard fails to teach, disclose or render obvious "wherein the actuator assembly is configured to release the catheter assembly and to re-engage the catheter assembly within the open interior of the housing to move the catheter of the catheter assembly distally through the door assembly" in addition to other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG-VAN N TRINH/Examiner, Art Unit 3783                                                                                                                                                                                                        
/BRANDY S LEE/Primary Examiner, Art Unit 3783